Exhibit 10.12

 

 

REACHLOCAL, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

 

Effective as of December 12, 2014

 

Cash Compensation

 

Board Service

       

Annual Retainer:

  $ 35,000            

Committee Service, Non-Executive Chairman

       

Audit Committee:

       

Chair Annual Retainer:

  $ 15,000  

Committee Member Annual Retainer:

  $ 10,000  

Compensation Committee:

       

Chair Annual Retainer:

  $ 10,000  

Committee Member Annual Retainer:

  $ 5,000  

Nominating and Corporate Governance Committee:

       

Chair Annual Retainer:

  $ 7,500  

Committee Member Annual Retainer:

  $ 2,500  

Non-Executive Chairman:

  $ 100,000  

 

 

Directors may elect to receive shares of Common Stock or deferred shares of
Common Stock in lieu of annual cash compensation, which, in the case of deferred
shares, shall be in accordance with Internal Revenue Code Section 409A. Cash
retainers that are not timely elected to be received as shares of Common Stock
or deferred shares of Common Stock will be paid quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter.

 

Equity Compensation

 

Non-Employee Directors:

Initial Stock Option Grant:

A stock option to purchase 30,000 shares of Common Stock (the “Initial Option”).
Ten-year term.

   

Each Initial Option will be automatically granted to newly appointed
non-employee directors on the date of their initial appointment to the Board.
Initial Options shall vest as to 1/3rd of the shares on the first, second and
third anniversaries of the grant date, subject to continued service through the
applicable vesting date.

 

Annual Stock Option Grant:

Annual stock option with a value of $150,000 (the “Annual Option”). Ten-year
term. 

   

Each Annual Option will be automatically granted to newly elected or continuing
non-employee directors on the date of each annual meeting of stockholders and
shall vest in full on the earlier of (i) the one-year anniversary of the grant
date and (ii) the next annual shareholder meeting, subject to continued service
through the applicable vesting date.

 

This program may be amended, modified or terminated at any time and for any
reason by the Board in its sole and absolute discretion.

 